Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 3/11/2022, has been entered. 
Claims 1-25 are presented for examination.
Drawings
The drawings are objected to because Figures 7-8 include reference numbers and with lines pointing to regions, however, some of the reference numbers are unclear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the removal of the upper portions of layers 363, 361 and 359 which expose layer 357 as described in the specification.  Paragraph [0050] describes figure 7.  It is clear that a drawing drafting error was made by observing the structure of figure 7 is unchanged from that of figure 6 except that the reference numerals.  As taught in paragraph [0050] is appears that the upper portions of layers 363, 361 and 359 should be removed to create the discontinuous fins and also expose element 357.  Furthermore, figure 8 should also show that the fins are discontinuous and that the upper portions above element 357 are removed.  Also, figures 9-11 show that there is a material above layer 317 and 337 and also between layers 317 and 337, however, this material appears to be present by an accidental drafting error because this region has been removed.  Any structural detail that is essential for a proper understanding of the disclosed invention 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Pub. No. 2010/0148825 A1), hereafter referred to as Park, in view of Yamazaki (US Pub. No. 2011/0140099 A1).

As to claim 1, Park discloses a semiconductor device (figs 1 and 5, [0062]), comprising:
a substrate (fig 1, substrate SUB10);
a first gate electrode above the substrate (figs 1 and 5, first gate electrode is considered to be BG10/BG20 above substrate SUB10; this interpretation is considered to be proper because the Applicant’s invention makes this same consideration, specifically, the Applicant’s figure 1 shows that the claimed first gate electrode 115 is made up of a first sub-gate element for the transistor 112 and a second sub-gate element for the transistor 113 and connected together to form the claimed first gate electrode, just as Park’s figure 5 shows that the BG10 and BG20 combined form the claimed first gate electrode);
a first channel area (C10) and a second channel area (C20) vertically overlapping with the first gate electrode (BG10/BG20) but not with a 
a first source-drain contact (D10) coupled to a source area of the first channel area and a drain area of the second channel area ([0064]; the structure of the TFT allows for the contact D10 to operate as a drain for the transistor on the left side and a source for the transistor on the right side depending on the application); and 
a drain contact (S10) coupled to a drain area of the first channel area (C10; the structure of the TFT allows for the contact S10 to operate as a drain contact), a source contact (S20) coupled to a source area of the second channel area (C20; the structure of the TFT allows for the contact S20 to operate as a source contact). 
Park does not explicitly disclose a second inverter exactly like the first inverter and separated by a spacer, wherein the spacer as taught by the Applicant is a dielectric interlayer.  

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include more than one inverter on the substrate of Park as taught by Yamazaki since this will allow for increased functionality of the semiconductor device while the dielectric interlayer will provide isolation between semiconductor elements.  As such, the second inverter with the same structure described by Park teaches the limitations of the second gate, third channel area, fourth channel area, second source-drain contact, drain contact and source contact as recited in the Applicant’s claim and detailed, above, with respect to the first inverter comprising the first gate, first and second channel area, and first source-drain contact.  

As to claim 3, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above). 
Park further discloses a gate dielectric layer (fig 1, gate dielectric layer GI10) above the first gate electrode (BG10/GB20), and below the first channel area (C10) and the second channel area (C20), the arrangement of the gate dielectric with the third and fourth channel layer are duplicated for the plurality of inverters as discussed above with respect to Yamazaki, Park does not disclose the material of the gate dielectric, however, Yamazaki discloses wherein a gate dielectric layer includes silicon and oxygen, silicon and nitrogen, yttrium and oxygen, silicon, oxygen, and nitrogen, aluminum and oxygen, hafnium and oxygen, tantalum and oxygen, or titanium and oxygen ([0088]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate insulating layer of Park from the material as taught by Yamazaki since has been held that choosing the optimum material from the well-known gate insulating materials in the art would yield predictable results.  

As to claim 4, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).


As to claim 5, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Park further discloses wherein the first type channel material is a p-type channel material and includes amorphous silicon, zinc oxide, amorphous germanium, polysilicon, poly germanium, poly-III-V, CuO, or SnO ([0063]).

As to claim 6, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Yamazaki further discloses wherein the spacer includes SiO, SiN, TEOS, HMDS, or plasma-TEOS oxide ([0084]). 

As to claim 7, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Park does not disclose the gate electrode material.  

 It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate electrode layer of Park from the material as taught by Yamazaki since has been held that choosing the optimum material from the well-known gate electrode materials in the art would yield predictable results.  

As to claim 8, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Park further discloses wherein the substrate includes a silicon substrate, a glass substrate, a metal substrate, or a plastic substrate ([0005]). 

As to claim 10, Park discloses a device comprising:
a memory device including an inverter ([0119]), wherein the inverter includes:
a substrate (fig 1, substrate SUB10);

a first channel area (C10) and a second channel area (C20) vertically overlapping with the first gate electrode (BG10/BG20) but not with a second gate electrode from a cross-sectional perspective (Park does not disclose the second gate electrode and shows a cross sectional perspective of the first channel and second channel area overlapping with only the claimed first gate electrode), wherein the first channel area includes a first type channel material ([0063]), and the second channel area includes a second type channel material ([0063]);
a first source-drain contact (D10) coupled to a source area of the first channel area and a drain area of the second channel area ([0064]; the structure of the TFT allows for the contact D10 to operate as a drain for the transistor on the left side and a source for the transistor on the right side depending on the application); and 
a drain contact (S10) coupled to a drain area of the first channel area (C10; the structure of the TFT allows for the contact S10 to operate as a drain contact), a source contact (S20) coupled to a source area of the second channel area (C20; the structure of the TFT allows for the contact S20 to operate as a source contact). 

Nonetheless, Yamazaki discloses wherein a substrate includes more than one inverter and wherein the inverters are separated by a dielectric interlayer which is considered to be the claimed spacer (figure 1A shows a single CMOS inverter circuit C1 while figure 1B shows a plurality of CMOS inverter circuits C1-Cn; while figures 2A-B show the semiconductor layout of the CMOS inverter circuit with gates 110 and 136c separated by a spacer layer 132).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include more than one inverter on the substrate of Park as taught by Yamazaki since this will allow for increased functionality of the semiconductor device while the dielectric interlayer will provide isolation between semiconductor elements.  As such, the second inverter with the same structure described by Park teaches the limitations of the second gate, third channel area, fourth channel area, second source-drain contact, drain contact and source contact as recited in the Applicant’s claim and detailed, above, with respect to the first inverter 
Park in view of Yamazaki do not explicitly disclose a computing device with a memory device coupled to a processor. 
Nonetheless, the Examiner Takes Official Notice to the level of ordinary skill in the art at the time the application was effectively filed that a computing device with a memory coupled to a processor was well known to those of ordinary skill in the art at the time the application was effectively filed and that it would have been obvious to use the memory device of Park in view of Yamazaki in such a computing device so that computing can be performed. 

As to claim 12, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).
Park further discloses a gate dielectric layer (fig 1, gate dielectric layer GI10) above the first gate electrode (BG10/GB20), and below the first channel area (C10) and the second channel area (C20), the arrangement of the gate dielectric with the third and fourth channel layer are duplicated for the plurality of inverters as discussed above with respect to Yamazaki, Park does not disclose the material of the gate dielectric, however, 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate insulating layer of Park from the material as taught by Yamazaki since has been held that choosing the optimum material from the well-known gate insulating materials in the art would yield predictable results.  

As to claim 13, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).
Park further discloses wherein the first type channel material is an n-type channel material and includes ITO, IGZO, IZO, AZO, amorphous silicon, zinc oxide, amorphous germanium, polysilicon, polygermanium, or poly-III-V ([0063]).

As to claim 14, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).


As to claim 15, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).
Park does not disclose the gate electrode material.  
Nonetheless, Yamazaki discloses wherein the first gate electrode or the second gate electrode includes Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, or an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO ([0085]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the gate electrode layer of Park from the material as taught by Yamazaki since has been held that choosing the optimum material from the well-known gate electrode materials in the art would yield predictable results.

As to claim 16, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).


As to claim 17, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).
Park in view of Yamazaki do not disclose wherein the computing device is a wearable device or a mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a gps, compass, Geiger counter, accelerometer, gyroscope, speaker or camera. 
Nonetheless, the Examiner Takes Official Notice to the level of ordinary skill in the art at the time the application was effectively filed that a wearable device or a mobile computing device including one or more of an antenna, a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a gps, compass, Geiger counter, accelerometer, gyroscope, speaker or camera was well known to those of ordinary skill in the art at the time the application was effectively filed and that it would have been obvious to use the memory device of Park in view of Yamazaki in such a computing device so that the computing device can be accessed remotely.

Claims 2, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Yamazaki and further in view of Kihara (US Pub. No. 2016/0284713 A1).

As to claim 2, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Park in view of Yamazaki does not explicitly disclose an ILD layer above the substrate and below the first gate electrode and the second gate electrode. 
Nonetheless, Kihara discloses an ILD layer (fig 3, ILD layer 2/3) above a substrate (1) and below a first gate electrode (electrode TG for TFT Q1) and a second gate electrode (electrode TG for TFT Q2). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFT CMOS inverter transistors of Park in view of Yamazaki over an ILD layer as taught by Kihara since this will allow for the formation of additional circuit elements in an underlying bulk semiconductor substrate. 

As to claim 9, Park in view of Yamazaki disclose the semiconductor device of claim 1 (paragraphs above).
Park in view of Yamazaki do not disclose wherein the first gate electrode and the second gate electrode are above an interconnect, and the interconnect is above the substrate. 
	Nonetheless, Kihara discloses wherein a first gate electrode (fig 3, TG of TFT Q1) and a second gate electrode (TG of TFT Q2) are above an interconnect (layer 3 with conductors 84 and 85), and the interconnect is above a substrate (1).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFT CMOS inverter transistors of Park in view of Yamazaki over an interconnect as taught by Kihara since this will allow for the formation of additional circuit elements in an underlying bulk semiconductor substrate. 

As to claim 11, Park in view of Yamazaki disclose the computing device of claim 10 (paragraphs above).
Park in view of Yamazaki does not explicitly disclose an ILD layer above the substrate and below the first gate electrode and the second gate electrode. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the TFT CMOS inverter transistors of Park in view of Yamazaki over an ILD layer as taught by Kihara since this will allow for the formation of additional circuit elements in an underlying bulk semiconductor substrate. 

Allowable Subject Matter
Claims 18-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest all of the limitations of independent claim 18.  Specifically, the method comprising forming a backbone area above a gate electrode; forming a continuous fin of a first type and a continuous fin of a second type; exposing the backbone wherein the continuous fin of the first type becomes a first fin of the first type and a second fin of the first type disconnected from each other and removing the backbone area and a part of the gate electrode to have a gap; and filling the gap by a dielectric material to form a spacer, as recited . 

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.

Applicant has not responded to the portion of the last office action that recites “The drawings are objected to because”.  
Examiner maintains the objection to the drawings for the same reasons provided in the last office action.  

Applicant argued that, even though the Examiner has clearly indicated that BG10 and BG20 combined are considered to be equivalent to the claimed first gate, that the Park reference discloses a first gate BG10 and a second gate BG20 and the second gate BG20 does not meet the limitations set forth for the claimed first gate as recited in the claim.  
Examiner disagrees because it has been clearly set forth in the office action that BG10 and BG20 meet the limitation of the claim for the limitation of the first gate electrode.  Specifically, the Applicant’s invention, shown in 

Applicant argued that it is not understood that Park discloses a structure including both first oxide channel layer C10 and second oxide channel layer C20 as being vertically overlapping with the first bottom gate BG10 while not being vertically overlapping with the second bottom gate BG20 from a cross-sectional perspective. 
Examiner disagrees because this argument does not address the details provided by the Examiner in the office action.  Specifically, the Applicant has failed to consider the prior art reference, the claim limitation, and the Applicant’s own invention.  More specifically, Applicant’s invention describes a first and second gate electrode is combined to form a first gate electrode for an inverter, while the prior art reference also describes a first 

Pertinent Art
US Pub. No. 2006/0113565A1 and US 2010/0085081A1 are relevant prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        3/30/2022